Title: To Thomas Jefferson from Henry Dearborn, 7 August 1805
From: Dearborn, Henry
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Washington August 7th. 1805
                  
                  I have been honoured with your letter of the 3d. enclosing a letter from the Govr. of S. Carolina to Mr. Madison.—Mrs. Dearborn & my self propose waiting two or three weeks longer for Mr. & Mrs. Madison, but in tend at all events to have the pleasure of a visit to Monticello in Septr. 
                  be pleased Sir to accept the tender of my most respectfull esteem.
                  
                     H. Dearborn 
                     
                  
               